


Exhibit 10.16

 

Gannett Co., Inc.
Gannett Leadership Team Transition Severance Plan

 

1.                                      Purpose of Plan.  In 2015, Gannett
Co., Inc. separated its digital/broadcast and publishing businesses into two
separate publicly traded companies. The separation occurred when Gannett
Co., Inc. contributed its publishing businesses to a newly formed subsidiary,
Gannett SpinCo, Inc., and distributed the stock of Gannett SpinCo, Inc. to its
shareholders (the “Spinoff”). In connection with the Spinoff, Gannett
SpinCo, Inc. was renamed “Gannett Co., Inc.” (the “Company”). The entity
formerly known as Gannett Co., Inc. was renamed “TEGNA Inc.” (the “Predecessor
Company”) and continues the digital/broadcast businesses.  The purpose of this
Gannett Leadership Team Transition Severance Plan (this “Plan”) is to ensure
that employees of the Company and its subsidiaries who are members of the
Gannett Leadership Team (“GLT”) and who are designated as participants in the
Plan by the Executive Compensation Committee (the “Committee”) of the Board of
Directors of the Company (the “Board”) are eligible for severance benefits in
the event of certain involuntary terminations of employment in connection with
the Spinoff.

 

2.                                      Certain Defined Terms.  Certain terms
used herein have the definitions given to them in the first place in which they
are used, and all other defined terms have the meanings set forth below in this
Section 2.

 

(a)                                 “Annual Base Salary” means a Participant’s
regular rate of annual base salary as in effect immediately preceding such
Participant’s Qualifying Termination.

 

(b)                                 “Cause” means a termination of a
Participant’s employment following the occurrence of any of the following
events, each of which shall constitute a “Cause” for such termination:

 

(i)                                     embezzlement, fraud, misappropriation of
funds, breach of fiduciary duty or other act of material dishonesty committed by
a Participant or at his or her direction;

 

(ii)                                  failure by a Participant to perform
adequately the duties of his or her position, as a result of neglect, refusal or
other poor performance, that he or she does not remedy within thirty (30) days
after receipt of written notice from the Company;

 

(iii)                               violation of the Company’s employment
policies by a Participant; or

 

(iv)                              conviction of, or plea of guilty or nolo
contendere by a Participant to a felony or any crime involving moral turpitude.

 

(c)                                  “Qualifying Termination” means a
termination of a Participant’s employment by the Company (other than for Cause)
arising in connection with the Spinoff during the Term.  Any determination as to
whether a termination is a Qualifying Termination shall be made in the
reasonable, good faith discretion of the Committee.  In no event shall a
termination due to a Participant’s death or disability constitute a Qualifying
Termination under this Plan.  The date of a Qualifying Termination shall be the
last day of a Participant’s active

 

--------------------------------------------------------------------------------


 

employment with the Company, which shall be the date on which a Participant
receives written notice from the Company of such termination or such later date
as specified in such notice (not to exceed thirty (30) days after the date of
delivery of such notice).

 

(d)                                 “Recent Annual Bonus” means the greater of
(i) a Participant’s most recent annual bonus earned immediately prior to the
date of termination under the applicable incentive plan of the Company, and
(ii) the average of the annual bonuses earned in respect of the three (3) most
recently completed fiscal years of the Company immediately prior to the date of
termination under the applicable incentive plan of the Company.  In determining
the Recent Annual Bonus of a Participant who immediately following the Spinoff
is employed by SpinCo, any annual bonus that was earned in respect of service
with the Company or the Predecessor Company prior to the Spinoff will be
included.

 

(e)                                  “Severance Multiple” means (i) with respect
to Participants with less than fifteen (15) Years of Service as of the date of a
Qualifying Termination, one (1), and (ii) with respect to Participants with
fifteen (15) or more Years of Service as of the date of a Qualifying
Termination, one and one-half (1.5).

 

(f)                                   “Year of Service” means any whole or
partial year of service, with the aggregate number of Years of Service for any
Participant rounded up for any partial Year of Service.  The determination of
Years of Service with respect to a Participant who as of immediately following
the Spinoff is employed by the Company shall include any periods of service with
the Predecessor Company and its subsidiaries.

 

3.                                      Eligible Employees.  This Plan shall
apply solely with respect to employees of the Company who are members of the GLT
and who are designated by the Board or the Committee as participants as set
forth on Schedule I (the employees covered by this Plan, the “Participants”). 
Designation as a Participant shall be effective as of the date of such Board or
Committee action (except as otherwise specified on Schedule I).  For the
avoidance of doubt, any Participant who participated in the Predecessor
Company’s Gannett Leadership Team Transition Severance Plan (the “Predecessor
Plan”) prior to becoming a Participant in this Plan, shall cease to participate
in the Predecessor Plan upon becoming a Participant in this Plan.

 

4.                                      Term of the Plan.  This Plan shall be
effective during the period (the “Term”) between the date on which the
distribution effectuating the Spinoff occurs (the “Effective Date”) and the
first anniversary thereof (the “Expiration Date”), provided, that the occurrence
of the Expiration Date shall not affect any unsatisfied obligations under this
Plan that have arisen prior to the Expiration Date with respect to Participants
who have received notice of a Qualifying Termination prior to the Expiration
Date.

 

5.                                      Administration of the Plan.  This Plan
shall be administered by the Committee.  All actions taken and all
determinations by the Committee shall be final and binding on all persons
claiming any interest in or under this Plan.

 

6.                                      Amendment or Termination of Plan. 
Following the Effective Date, this Plan may not be amended or terminated prior
to the Expiration Date in any respect that adversely affects the rights or
benefits of any Participant, without the written consent of an affected

 

2

--------------------------------------------------------------------------------


 

Participant.  The termination of this Plan on the Expiration Date shall not
affect any obligations under this Plan that have arisen prior to the Expiration
Date but have not yet been satisfied.

 

7.                                      Benefits under this Plan.  Upon a
Qualifying Termination, a Participant shall, subject to the terms and conditions
of this Plan including Section 8, be entitled to receive a severance payment
(the “Severance Amount”) equal to (a) the Participant’s Severance Multiple,
multiplied by (b) the sum of the Participant’s (i) Annual Base Salary and
(ii) Recent Annual Bonus.  In addition, a Participant shall be paid in
accordance with normal payroll practices all earned but unpaid compensation,
accrued vacation and accrued but unreimbursed expenses required to be reimbursed
through the date of termination (the “Accrued Obligations”).  Notwithstanding
the foregoing, in the event that a Participant experiences a Qualifying
Termination under circumstances that entitle the Participant to compensation and
benefits under the Gannett Co., Inc. 2015 Transitional Compensation Plan (the
“Transitional Plan”), the Participant shall receive compensation and benefits
under the Transitional Plan and not under this Plan.

 

8.                                      Release Requirement.  A Participant
shall not be entitled to the Severance Amount unless the Participant has signed
and not revoked, within thirty (30) days after the date of such Participant’s
Qualifying Termination, a release and covenant agreement substantially in the
form attached hereto as Exhibit A (the “Release and Restrictive Covenant
Agreement”).

 

9.                                      Timing and Form of Payment of Severance
Amount.  Subject to the Release and Restrictive Covenant Agreement becoming
effective no later than the thirtieth (30th) day after the date on which a
Participant’s Qualifying Termination occurs, the Severance Amount shall be
payable in a lump sum on the thirtieth (30th) day after the date of the
Participant’s Qualifying Termination.

 

10.                               No Mitigation/Offset.  A Participant shall not
be required to mitigate damages or the amount of any payment provided for under
this Plan by seeking other employment or otherwise, nor shall any payments
hereunder be subject to offset in respect of any claims that the Company may
have against a Participant, nor shall the amount of any payment provided for
under this Plan be reduced by any compensation earned as a result of such
Participant’s employment with another employer.

 

11.                               Legal Expenses.  If, with respect to any
alleged failure by the Company to comply with the terms of this Plan, a
Participant institutes or responds to legal action to assert or defend the
validity of, enforce his or her rights under, or recover damages for breach of
the terms of this Plan or, following termination of employment, the Release and
Restrictive Covenant Agreement, and thereafter the Company is found in a
judgment no longer subject to review or appeal to have breached this Plan or,
following termination of employment, the Release and Restrictive Covenant
Agreement in any material respect, then the Company shall indemnify the
Participant for his or her reasonable attorneys’ fees and costs in connection
with such legal action.

 

12.                               Severability; Waiver.  If any provision of
this Plan or the application thereof is held invalid or unenforceable, the
invalidity or unenforceability thereof shall not affect any other provisions of
this Plan which can be given effect without the invalid or unenforceable
provision,

 

3

--------------------------------------------------------------------------------


 

and to this end the provisions of this Plan are to be severable.  No waiver by
either party of any breach by the other party of any provision or conditions of
this Plan shall be deemed to be a waiver of any other provision or condition at
the same or any prior or subsequent time.

 

13.                               Employment Status.  This Plan does not
constitute a contract of employment or impose on a Participant or the Company or
its subsidiaries any obligation to retain the Participant as an employee or
change the status of such Participant’s employment to anything other than “at
will”.  The Company reserves the right to terminate a Participant for any or no
reason at its convenience.

 

14.                               Tax Withholdings.  The Company may withhold
from any payments due to a Participant hereunder, such amounts as the Company
may determine are required to be withheld under applicable federal, state and
local tax laws.

 

15.                               Section 409A.

 

(a)                                 General.  It is intended that payments and
benefits made or provided under this Plan shall not result in penalty taxes or
accelerated taxation pursuant to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).  Any payments that qualify for the “short-term
deferral” exception, the separation pay exception or another exception under
Section 409A of the Code shall be paid under the applicable exception.  For
purposes of the limitations on nonqualified deferred compensation under
Section 409A of the Code, each payment of compensation under this Plan shall be
treated as a separate payment of compensation for purposes of applying the
exclusion under Section 409A of the Code for short-term deferral amounts, the
separation pay exception or any other exception or exclusion under Section 409A
of the Code.  In no event may a Participant, directly or indirectly, designate
the calendar year of any payment under this Plan.  Despite any contrary
provision of this Plan, any references to termination of employment or date of
termination shall mean and refer to the date of a Participant’s “separation from
service,” as that term is defined in Section 409A of the Code and Treasury
regulation Section 1.409A-1(h).

 

(b)                                 Delay of Payment.  Notwithstanding any other
provision of this Plan to the contrary, if a Participant is considered a
“specified employee” for purposes of Section 409A of the Code (as determined in
accordance with the methodology established by the Company as in effect on the
termination date), any payment that constitutes nonqualified deferred
compensation within the meaning of Section 409A of the Code that is otherwise
due to a Participant under this Plan during the six (6)-month period immediately
following a Participant’s separation from service (as determined in accordance
with Section 409A of the Code) on account of a Participant’s separation from
service shall be accumulated and paid to such Participant on the first (1st)
business day of the seventh (7th) month following such Participant’s separation
from service (the “Delayed Payment Date”).  If such Participant dies during the
postponement period, the amounts and entitlements delayed on account of
Section 409A of the Code shall be paid to the personal representative of such
Participant’s estate on the first to occur of the Delayed Payment Date or thirty
(30) calendar days after the date of his or her death.

 

(c)                                  Reimbursement and In-Kind Benefits. 
Notwithstanding anything to the contrary in this Plan, all reimbursements and
in-kind benefits provided under this Plan that are

 

4

--------------------------------------------------------------------------------


 

subject to Section 409A of the Code shall be made in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during the
Participant’s lifetime (or, if longer, through the twentieth (20th) anniversary
of the Effective Date) or during a shorter period of time specified in this
Plan); (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (iii) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

 

16.                               Successors.  This Plan shall be binding upon
the successors and assigns of the Company.

 

17.                               Governing Law.  This Plan shall be governed by
and construed under and in accordance with the laws of the State of Delaware
without regard to principles of conflicts of laws.

 

5

--------------------------------------------------------------------------------


 

Schedule I

 

Participants

 

Robert Dickey

 

David Payne

 

--------------------------------------------------------------------------------


 

Exhibit A
Release of Claims and Restrictive Covenant Agreement

 

This Release of Claims and Restrictive Covenant Agreement (this “Agreement”) is
entered into among [   ], Gannett Co., Inc. (the “Company”) and, solely with
respect to paragraph 4, TEGNA Inc. (the “Predecessor Company”) in connection
with your separation of employment from the Company in accordance with the
Gannett Co., Inc. Gannett Leadership Team Transition Severance Plan (the
“Plan”). Capitalized terms used and not defined herein shall have the meanings
provided in the Plan. The parties agree to the following:

 

1.                                      Date of Termination. Your final day as
an employee of the Company is            ,      (the “Date of Termination”).

 

2.                                      Severance Amount.  Provided that you
execute this Agreement and that it becomes effective in accordance with
paragraph 8 hereof, on            ,      , you will receive a lump sum cash
payment in the amount of $          , less legally-required withholdings,
payable at such times as provided in the Plan.  In addition, regardless of
whether you execute this Agreement, you will be entitled to payment of the
Accrued Obligations, less legally-required withholdings, payable at such times
as provided in the Plan.

 

3.                                      Release Deadline.  You will receive the
benefits described in paragraph 2 above only if you sign this Agreement on or
before              ,      .  In exchange for and in consideration of the
benefits offered to you by the Company in paragraph 2 above, you agree to the
terms of this Agreement.

 

4.                                      Release of Claims.  You agree that this
is a full and complete Release of Claims.  Accordingly, you and the Company
agree as follows:

 

(a)                                 The Release of Claims means that you agree
to give up forever any and all legal claims, or causes of actions, you may have,
or think you have, against the Company, any of its subsidiaries, related or
affiliated companies, including any predecessor or successor entities, including
the Predecessor Company and its subsidiaries, and their respective directors,
officers, and employees (collectively, the “Company Parties”).  This Release of
Claims includes all legal claims that arose at any time before or at the time
you sign this Agreement; it also includes those legal claims of which you know
and are aware, as well as any legal claims of which you may not know or be
aware, including claims for breach of contract, claims arising out of any
employment agreement you may have or under the Plan, claims of intentional or
negligent infliction of emotional distress, defamation, breach of implied
covenant of good faith and fair dealing, and any other claim arising from, or
related to, your employment by the Company.  In addition, the Company Parties
agree to give up forever any and all legal claims, or causes of action, they may
have or think they may have against you, including all legal claims that arose
at any time before or at the time you sign this Agreement, whether known to the
Company Parties or not.

 

Notwithstanding the foregoing, by executing this Release of Claims, (i) you will
not forfeit or release your right to receive your vested benefits under the
Gannett Retirement Plan, the Gannett Co., Inc. 401(k) Savings Plan, the Gannett
Supplemental Retirement Plan and the Gannett Co., Inc. Deferred Compensation
Plan (but you will forfeit your right to receive any

 

A-1

--------------------------------------------------------------------------------


 

further severance or annual bonus award); any rights to indemnification and
advancement of expenses under the Company’s By-laws and/or directors’ and
officers’ liability insurance policies; any other rights under the Plan that are
intended to survive a termination of employment; or any legal claims or causes
of action arising out of actions allegedly taken by the Company after the date
of your execution of this Agreement; and (ii) none of the Company Parties will
forfeit or release any right to recoup compensation under the clawback
provisions of under any plan or policy of the Company or applicable law; any
rights under the Plan which are intended to survive a termination of employment
(including, but not limited to, your restrictive covenant and confidentiality
obligations); any claims based on your fraud or conduct which was committed in
bad faith or arising from your active and deliberate dishonesty; any claims for
which you have no rights to indemnification and advancement of expenses under
the Company’s By-laws and/or directors’ and officers’ liability insurance
policies; or any legal claims or causes of action arising out of actions
allegedly taken by you after the date of your execution of this Agreement.  The
matters referenced in clauses (i) and (ii) of this paragraph are referred to as
the “Excluded Matters.”

 

(b)                                 Several laws of the United States and of the
Commonwealth of Virginia create claims for employees in various circumstances. 
These laws include the Age Discrimination in Employment Act of 1967, as amended
by the Older Worker Benefit Protection Act, Title VII of the Civil Rights Act of
1964, the Rehabilitation Act of 1973, the Family and Medical Leave Act, the
Employee Retirement Income Security Act, the Americans With Disabilities Act,
the Genetic Information Non-discrimination Act, and the Virginia Human Rights
Act.  Several of these laws also provide for the award of attorneys’ fees to a
successful plaintiff.  You agree that this Release of Claims specifically
includes any possible claims under any of these laws or similar state and
federal laws, including any claims for attorneys’ fees.

 

(c)                                  By referring to specific laws we do not
intend to limit the Release of Claims to just those laws.  All legal claims for
money damages, or any other relief that relate to or are in any way connected
with your employment with the Company or any of its subsidiaries, related or
affiliated companies, are included within this Release of Claims, even if they
are not specifically referred to in this Agreement.  The only legal claims that
are not covered by this Release of Claims are the Excluded Matters.

 

(d)                                 Except for the Excluded Matters, we agree
that neither party will say later that some particular legal claim or claims are
not covered by this Release of Claims because we or you were unaware of the
claim or claims, because such claims were overlooked, or because you or we made
an error.

 

(e)                                  We specifically confirm that, as far as you
or the Company know, no one has made any legal claim in any federal, state or
local court or government agency relating to your employment, or the ending of
your employment, with the Company.  If, at any time in the future, such a claim
is made by you or the Company, or someone acting on behalf of you or the
Company, or by some other person or a governmental agency, you and the Company
agree that each will be totally and completely barred from recovering any money
damages or remedy of any kind, except in the case of any legal claims or causes
of action arising out of any of the Excluded Matters.  This provision is meant
to include claims that are solely or in part on your

 

A-2

--------------------------------------------------------------------------------


 

behalf, or on behalf of the Company, or claims which you or the Company have or
have not authorized.

 

(f)                                   This Agreement, and the Release of Claims,
will not prevent you from filing any future administrative charges with the
United States Equal Employment Opportunity Commission (“EEOC”) or a state fair
employment practices (“FEP”) agency, nor from participating in or cooperating
with the EEOC or a state FEP agency in any investigation or legal action
undertaken by the EEOC or a state FEP agency.  However, this Agreement, and the
Release of Claims, does mean that you may not collect any monetary damages or
receive any other remedies from charges filed with or actions by the EEOC or a
state FEP agency.

 

5.                                      Restrictive Covenants.

 

(a)                                 You agree that in consideration for the
payments under paragraph 2 above, for a period of one (1) year after the Date of
Termination (the “Restricted Period”), you will not, without the written consent
of the Company, obtain or seek a position with a Competitor (as defined below)
in which you will use or are likely to use any confidential information or trade
secrets of the Company, or which you would have duties for such Competitor
within the United States that involve Competitive Services (as defined below)
and that are the same or similar to those services actually performed by you for
the Company.

 

(b)                                 You understand and agree that the
relationship between the Company and each of its employees constitutes a
valuable asset of the Company and may not be converted to your own use. 
Accordingly, you hereby agree that during the Restricted Period, you shall not,
directly or indirectly, on your own behalf or on behalf of another person,
solicit or induce any employee of the Company to terminate his or her employment
relationship with the Company or any affiliate of the Company or to enter into
employment with another person or entity.  The foregoing shall not apply to
employees who respond to solicitations of employment directed to the general
public or who seek employment at their own initiative.

 

(c)                                  For purposes of this paragraph 5,
“Competitive Services” means the provision of goods or services that are
competitive with any goods or services offered by the Company as of the date of
this Agreement, including, but not limited to newspapers, non-daily
publications, digital, Internet, and other news and information services, and
“Competitor” means any individual or any entity or enterprise engaged, wholly or
in part, in Competitive Services.  The parties acknowledge that the Company may
from time to time during the term of this Agreement change or increase the line
of goods or services it provides, and you agree to amend this Agreement from
time to time to include such different or additional goods and services to the
definition of “Competitive Services” for purposes of this paragraph 5.

 

(d)                                 You agree that due to your position of trust
and confidence the restrictions contained in this paragraph 5 are reasonable,
and the benefits conferred on you in this Agreement are adequate consideration,
and since the nature of the Company’s business is national in scope, the
geographic restriction herein is reasonable.

 

(e)                                  You agree that you will not make any
statements, oral or written, or cause or allow to be published in your name, or
under any other name, any statements, interviews,

 

A-3

--------------------------------------------------------------------------------


 

articles, books, web logs, editorials or commentary (oral or written) that are
critical or disparaging of the Company or the Predecessor Company, or any of
their operations, or any of their officers, employees or directors.  Likewise,
the Company agrees that it will not make, and will use reasonable efforts to
ensure that directors and officers of the Company do not make, any statements,
oral or written, or cause to be published in the Company’s name, any statements,
interviews, articles, editorials or commentary (oral or written) that are
critical or disparaging of you.  It is understood that merely because a personal
statement is made by a Company employee does not mean that it is made “in the
Company’s name”.

 

(f)                                   You acknowledge that a breach of this
paragraph 5 would cause irreparable injury and damage to the Company which could
not be reasonably or adequately compensated by money damages, and the Company
acknowledges that a breach of paragraph 5(e) would cause irreparable injury and
damage to you, which could not be reasonably or adequately compensated by money
damages.  Accordingly, each of you, the Company acknowledges that the remedies
of injunction and specific performance shall be available in the event of such a
breach, and the non-breaching party shall be entitled to money damages, costs
and attorneys’ fees, and other legal or equitable remedies, including an
injunction pending trial, without the posting of bond or other security.  Any
period of restriction set forth in this paragraph 5 shall be extended for a
period of time equal to the duration of any breach or violation thereof.

 

(g)                                  In the event of your breach of this
paragraph 5, in addition to the injunctive relief described above, the Company’s
remedy shall include the forfeiture and return to the Company of any payment
made to you or on your behalf under paragraph 2 above.

 

(h)                                 In the event that any provision of this
paragraph 5 is held to be in any respect an unreasonable restriction, then the
court so holding may modify the terms thereof, including the period of time
during which it operates or the geographic area to which it applies, or effect
any other change to the extent necessary to render this paragraph 5 enforceable,
it being acknowledged by the parties that the representations and covenants set
forth herein are of the essence of this Agreement.

 

(i)                                     You and the Company agree not to
disclose or discuss the existence or the details of this Agreement with anyone
other than our respective attorneys, accountants and/or your immediate family
members, unless required by law.

 

6.                                      Mutual Cooperation.  You agree to fully
cooperate and assist the Company in the defense of any investigations, claims,
charges, arbitrations, grievances, or lawsuits brought against the Company or
any of its operations, or any officers, employees or directors the Company or
any of its operations, as to matters of which you have personal knowledge
necessary, in the Company’s judgment, for the defense of the action.  You agree
to provide such assistance reasonably consistent with the requirements of your
other obligations and the Company agrees to pay your reasonable out-of-pocket
expenses incurred in connection with this assistance and such expenses will be
paid in accordance with Treasury Regulation 1.409A-3(i)(1)(iv)(A).  The Company
agrees to fully cooperate and assist you in the defense of any third-party
claims, charges, arbitrations, grievances or lawsuits brought against you as a
co-defendant

 

A-4

--------------------------------------------------------------------------------


 

with the Company or any of its operations, officers, employees or directors,
except with respect to any such matters arising out of clause (ii) of the
Excluded Matters.

 

7.                                      Entire Agreement.  You agree that this
Agreement contains all of the details of the agreement between you and the
Company with respect to the subject matter hereof.  Nothing has been promised to
you, either in some other written document or orally, by the Company or any of
its officers, employees or directors, that is not included in this Agreement.

 

8.                                      Time to Consider; Effectiveness.  Please
review this Agreement carefully.  We advise you to talk with an attorney before
signing this Agreement.  So that you may have enough opportunity to think about
this offer, you may keep this Agreement for twenty-one (21) days from the date
of termination of your employment.  You acknowledge that this Agreement was made
in connection with your participation in the Plan and was available to you both
prior to and immediately at the time of your termination of employment.  For
that reason you acknowledge and agree that the twenty-one (21)-day consideration
period identified in this paragraph commenced to run, without any further action
by the Company immediately upon your being advised of the termination of your
employment.  Consequently, if you desire to execute this Agreement, you must do
so no later than                ,       .  Should you accept all the terms by
signing this Agreement on or before              ,      , you may nevertheless
revoke this Agreement within seven (7) days after signing it by notifying
               in writing of your revocation.  We will provide a courtesy copy
to your attorney, if you retain one to represent you.  If you wish to accept
this Agreement, please confirm your acceptance of the terms of the Agreement by
signing the original of this Agreement in the space provided below.  The
Agreement will become effective, and its terms will be carried out beginning on
the day following the seven (7)-day revocation period.

 

9.                                      Knowing and Voluntary.  By signing this
Agreement you agree that you have carefully read this Agreement and understand
its terms.  You also agree that you have had a reasonable opportunity to think
about your decision, to talk with an attorney or advisor of your choice, that
you have voluntarily signed this Agreement, and that you fully understand the
legal effect of signing this Agreement.

 

Date:

 

 

 

 

 

[Employee]

 

 

 

 

 

 

 

 

GANNETT CO., INC.

 

 

 

Date:

 

 

By:

 

 

 

 

 

 

 

 

 

TEGNA INC.

 

 

 

Date:

 

 

By:

 

 

A-5

--------------------------------------------------------------------------------
